




Exhibit 10.42
FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
This Fourth Amendment to Loan and Security Agreement (this “Amendment”) dated as
of December 29, 2015 (the “Fourth Amendment Effective Date”), is by between
SILICON VALLEY BANK, a California corporation with a loan production office
located at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”),
and ROSETTA STONE LTD., a Virginia corporation (“Borrower”).
W I T N E S S E T H:
WHEREAS, Borrower and Bank are party to that certain Loan and Security Agreement
dated as of October 28, 2014 as amended by a First Amendment to Loan and
Security Agreement dated March 31, 2015, a Second Amendment to Loan and Security
Agreement dated May 1, 2015 and a Third Amendment to Loan and Security Agreement
dated June 26, 2015 (as amended, modified, supplemented or restated and in
effect from time to time, the “Loan Agreement”); and
WHEREAS, Borrower has requested that Bank agree to modify and amend certain
terms and conditions of the Loan Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.
Capitalized Terms. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Loan Agreement.



2.
Amendment of Exhibits D and E to the Loan Agreement. Exhibit D and Exhibit E to
the Loan Agreement are hereby deleted in their entireties and replaced by
Exhibit D and Exhibit E attached to this Amendment.



3.
Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of Bank:

(a)This Amendment shall have been duly executed and delivered by the respective
parties hereto. Bank shall have received a fully executed copy hereof.
(b)All necessary consents and approvals to this Amendment shall have been
obtained by Borrower.
(c)After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.
(d)Bank shall have received the fees costs and expenses required to be paid
pursuant to Section 5 of this Amendment (including the reasonable and documented
fees and disbursements of legal counsel required to be paid thereunder).


4.
Representations and Warranties. Borrower hereby represents and warrants to Bank
as follows:

(a)This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by Borrower, will be the legally valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally and equitable principals (whether enforcement is
sought by proceedings in equity or at law).


(b)Its representations and warranties set forth in this Amendment, the Loan
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are (i) to the extent qualified by
materiality, true and correct in all respects and (ii) to the extent not
qualified by materiality, true and correct in all material respects, in each
case, on and as of the date hereof, as though made on such date (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).


(c)The execution and delivery by Borrower of this Amendment, the performance by
Borrower of its obligations hereunder and the performance of Borrower under the
Loan Agreement, as amended by this Amendment, (i) have been duly authorized by
all necessary organizational action on the part of Borrower and (ii) will not
(A) violate any provisions of the certificate of incorporation or formation or
organization or by-laws or limited liability company




--------------------------------------------------------------------------------




agreement or limited partnership agreement of Borrower or (B) constitute a
violation by Borrower of any applicable material Requirement of Law.


Borrower acknowledges that Bank has acted in good faith and have conducted in a
commercially reasonable manner their relationships with Borrower in connection
with this Amendment and in connection with the other Loan Documents. Borrower
understands and acknowledges that Bank is entering into this Amendment in
reliance upon, and in partial consideration for, the above representations,
warranties, and acknowledgements, and agrees that such reliance is reasonable
and appropriate.
5.
Payment of Costs and Expenses Borrower shall pay to Bank an amendment fee equal
to Twenty Thousand Dollars ($20,000), which fee shall be fully-earned and
non-refundable as of the Fourth Amendment Effective Date. In addition, Borrower
shall pay to Bank all reasonable costs and out-of-pocket expenses of every kind
in connection with the preparation, negotiation, execution and delivery of this
Amendment and any documents and instruments relating hereto or thereto (which
costs include, without limitation, the reasonable and documented fees and
expenses of any attorneys retained by Bank).



6.
Choice of Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Each party hereto submits to
the exclusive jurisdiction of the State and Federal courts in the Southern
District of the State of New York; provided, however, that nothing in the Loan
Agreement as amended by this Amendment shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of such Agent. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AMENDMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AMENDMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.



7.
Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or by
e-mail transmission of an Adobe file format document (also known as a PDF file)
shall be equally as effective as delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile or by e-mail transmission of an Adobe file format document
(also known as a PDF file) also shall deliver an original executed counterpart
of this Amendment but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.



8.
Effect on Loan Documents.

(a)The amendments set forth herein shall be limited precisely as written and
shall not be deemed (a) to be a forbearance, waiver, or modification of any
other term or condition of the Loan Agreement or of any Loan Documents or to
prejudice any right or remedy which Bank may now have or may have in the future
under or in connection with the Loan Documents; (b) to be a consent to any
future consent or modification, forbearance, or waiver to the Loan Agreement or
any other Loan Document, or to any waiver of any of the provisions thereof; or
(c) to limit or impair Bank’s right to demand strict performance of all terms
and covenants as of any date. Borrower hereby ratifies and reaffirms its
obligations under the Loan Agreement and the other Loan Documents to which it is
a party and agrees that none of the amendments or modifications to the Loan
Agreement set forth in this Amendment shall impair Borrower’s obligations under
the Loan Documents or Bank’s rights under the Loan Documents. Borrower hereby
further ratifies and reaffirms the validity and enforceability of all of the
Liens heretofore granted, pursuant to and in connection with the Guarantee and
Collateral Agreement or any other Loan Document to Bank on behalf and for the
benefit of the Secured Parties, as collateral security for the obligations under
the Loan Documents, in accordance with their respective terms, and acknowledges
that all of such Liens, and all collateral heretofore pledged as security for
such obligations, continues to be and remain collateral for such obligations
from and after the date hereof. Borrower acknowledges and agrees that the Loan
Agreement and each other Loan Document is still in full force and effect and
acknowledges as of the date hereof that Borrower has no




--------------------------------------------------------------------------------




defenses to enforcement of the Loan Documents. Borrower waives any and all
defenses to enforcement of the Loan Agreement as amended hereby and each other
Loan Documents that might otherwise be available as a result of this Amendment
of the Loan Agreement. To the extent any terms or provisions of this Amendment
conflict with those of the Loan Agreement or other Loan Documents, the terms and
provisions of this Amendment shall control.
(b)To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.
(c)This Amendment is a Loan Document.


9.
Entire Agreement. This Amendment constitutes the entire agreement between
Borrower and Bank pertaining to the subject matter contained herein and
supersedes all prior agreements, understandings, offers and negotiations, oral
or written, with respect hereto and no extrinsic evidence whatsoever may be
introduced in any judicial or arbitration proceeding, if any, involving this
Amendment. All of the terms and provisions of this Amendment are hereby
incorporated by reference into the Loan Agreement, as applicable, as if such
terms and provisions were set forth in full therein, as applicable. All
references in the Loan Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import shall mean the Loan Agreement as amended
hereby.



10.
Release. Borrower may have certain Claims against the Released Parties, as those
terms are defined below, regarding or relating to the Loan Agreement or the
other Loan Documents. Bank and Borrower desire to resolve each and every one of
such Claims in conjunction with the execution of this Amendment and thus
Borrower makes the releases contained in this Section 10. In consideration of
Bank entering into this Amendment, Borrower hereby fully and unconditionally
releases and forever discharges Bank and its directors, officers, employees,
subsidiaries, branches, affiliates, attorneys, agents, representatives,
successors and assigns and all persons, firms, corporations and organizations
acting on any of their behalf (collectively, the “Released Parties”), of and
from any and all claims, allegations, causes of action, costs or demands and
liabilities, of whatever kind or nature, from the beginning of the world to the
date on which this Amendment is executed, whether known or unknown, liquidated
or unliquidated, fixed or contingent, asserted or unasserted, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, anticipated or
unanticipated, which Borrower has, had, claims to have had or hereafter claims
to have against the Released Parties by reason of any act or omission on the
part of the Released Parties, or any of them, occurring prior to the date on
which this Amendment is executed, including all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings among
the parties up to and including the date on which this Amendment is executed,
including the administration or enforcement of the Loans, the Obligations, the
Loan Agreement or any of the Loan Documents (collectively, all of the foregoing,
the “Claims”). Borrower represents and warrants that it has no knowledge of any
claim by it against the Released Parties or of any facts or acts of omission of
the Released Parties which on the date hereof would be the basis of a claim by
Borrower against the Released Parties which is not released hereby. Borrower
represents and warrants that the foregoing constitutes a full and complete
release of all Claims.



11.
Severability. The provisions of this Amendment are severable, and if any clause
or provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction and shall not in any
manner affect such clause or provision in any other jurisdiction, or any other
clause or provision in this Amendment in any jurisdiction.



[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BORROWER:
ROSETTA STONE LTD.
By:     /s/ Thomas M. Pierno    
Name:     Thomas M. Pierno    
Title:     Chief Financial Officer    


BANK:
SILICON VALLEY BANK
By:     /s/ Jack Gaziano    
Name:     Jack Gaziano    
Title:     Managing Director    


Acknowledged and Agreed:
GUARANTORS:


ROSETTA STONE INC.


By:     /s/ Thomas M. Pierno    
Name:     Thomas M. Pierno    
Title:     Chief Financial Officer    




ROSETTA STONE HOLDINGS INC.


By:     /s/ Thomas M. Pierno    
Name:     Thomas M. Pierno    
Title:     Chief Financial Officer    




ROSETTA STONE INTERNATIONAL INC.


By:     /s/ Thomas M. Pierno    
Name:     Thomas M. Pierno    
Title:     Chief Financial Officer    




LIVEMOCHA LLC


By:    /s/ Bruce Ghrist    
Name:     Bruce Ghrist    
Title:     Manager    




LEXIA LEARNING SYSTEMS LLC


By:    /s/ Bruce Ghrist    
Name:     Bruce Ghrist    
Title:     Manager    




--------------------------------------------------------------------------------






EXHIBIT D
COMPLIANCE CERTIFICATE


TO:    SILICON VALLEY BANK                        Date:                 
FROM:                 


The undersigned authorized officer of Rosetta Stone Ltd. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”):
(1) Each Credit party is in complete compliance for the period ending
_______________ with all required covenants except as noted below; (2) there are
no Events of Default; (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4) each
Credit Party and each of its Subsidiaries, has timely filed all required tax
returns and reports, and each Credit Party and each of its Subsidiaries has
timely paid all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by such Credit Party or Subsidiary except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement; and (5) no
Liens have been levied or claims made against any Credit Party or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Quarterly financial statements with
Compliance Certificate
Quarterly within 45 days for the first three quarters of each fiscal year
Yes No
Annual financial statement (CPA Audited) with Compliance Certificate
FYE within 90 days
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
 


The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
___________________________________________________________________________________________
___________________________________________________________________________________________







--------------------------------------------------------------------------------




Financial Covenants
Complies
 
 
Achieve on a Quarterly Basis:
 
 
 
Minimum Quick Ratio
_____:1.0
_____:1.0
Yes No
Minimum EBITDA
_____:1.0
_____:1.0
Yes No





The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
Other Matters


Have there been any amendments of or other changes to the capitalization table
of the Credit Parties and to the Operating Documents of any Credit Party or any
of its Subsidiaries since the date of the most recently delivered Compliance
Certificate? If yes, provide copies of any such amendments or changes with this
Compliance Certificate to the extent not previously delivered to Bank.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
ROSETTA STONE LTD.




By:
Name:
Title:
BANK USE ONLY


Received by: _____________________
authorized signer
Date: _________________________


Verified: ________________________
authorized signer
Date: _________________________


Compliance Status:Yes No





--------------------------------------------------------------------------------




Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
Dated:    ____________________
I.    Quick Ratio (Section 6.8(a))
Required:
Fiscal Quarters Ending
Quick Ratio
December 31, 2014
1.00 to 1.00
March 31, 2015 and thereafter
1.25 to 1.00



Actual:
A.
Aggregate value of the unrestricted cash and Cash Equivalents of Ultimate Parent
and its consolidated Subsidiaries
$
B.
Aggregate value of the net billed accounts receivable of Ultimate Park and its
consolidated Subsidiaries
$
C.
Aggregate value of the investments with maturities of fewer than 12 months
of Ultimate Parent and its consolidated Subsidiaries
$
D.
Quick Assets (the sum of lines A through C)
$
E.
Aggregate value of Obligations to Bank
$
F.
Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Holdings’ consolidated balance sheet, including all Indebtedness,
and not otherwise reflected in line E above that matures within one (1) year
$
G.
Deferred Revenue
$
H.
Current Liabilities (the sum of lines E and F, minus line G)
$
I.
Quick Ratio (line D divided by line H)
 

Is line H equal to or greater than ___:1:00?
  No, not in compliance                          Yes, in compliance
II.    ADJUSTED EBITDA (Section 6.8(b))
Required:
Fiscal Quarters Ending
Adjusted EBITDA
 
 
March 31, 2015
$4,000,000
June 30, 2015
$1,000,000
September 30, 2015
$7,000,000
December 31, 2015
$1
March 31, 2016
$5,000,000
June 30, 2016
$3,000,000
September 30, 2016
$7,000,000
December 31, 2016 and thereafter
$10,000,000







--------------------------------------------------------------------------------




Actual (for the trailing four quarters):
1. Fiscal quarter most recently ended:
A.
Net Income
$
B.
To the extent included in the determination of Net Income
 
 
1.Interest Expense
$
 
2.Income tax benefit and expense
$
 
3.Depreciation expense
$
 
4.Amortization expense
$
 
5.Stock-based compensation expense
$
 
6. Other non-operating expense (less other income) (as such amount is shown on
the “Other income and (expense)”" line item below the operating income line in
the Ultimate Parent's relevant income statement, determined in accordance with
GAAP)
$
 
7.Goodwill impairment
$
 
8.Change in Deferred Revenue
$
 
9.Impairments other than Goodwill
$
 
10.Change in deferred commissions
$
 
11.Items related to the litigation with Google Inc.
$
 
12.Restructuring and related wind down costs, consulting and other related costs
associated with development and implementation of Borrower’s revised business
strategy, severance costs and transaction and other costs associated with
mergers and acquisitions
$
 
13.Adjustments related to recording the non-cash tax valuation allowance for
deferred tax assets.
$
 
14.Interest income
$
 
15. FX
$
 
16.Total Line B: The sum of lines 1 through 9 minus lines 10 through 14 and plus
or minus line 15
$
C.
ADJUSTED EBITDA (line A plus line B)
$

2. 1st fiscal quarter preceding the fiscal quarter most recently ended:
A.
Net Income
$
B.
To the extent included in the determination of Net Income
 
 
1.Interest Expense
$
 
2.Income tax benefit and expense
$
 
3.Depreciation expense
$
 
4.Amortization expense
$
 
5.Stock-based compensation expense
$
 
6. Other non-operating expense (less other income) (as such amount is shown on
the “Other income and (expense)”" line item below the operating income line in
the Ultimate Parent's relevant income statement, determined in accordance with
GAAP)
$
 
7.Goodwill impairment
$
 
8.Change in Deferred Revenue
$
 
9.Impairments other than Goodwill
$
 
10.Change in deferred commissions
$
 
11.Items related to the litigation with Google Inc.
$
 
12.Restructuring and related wind down costs, consulting and other related costs
associated with development and implementation of Borrower’s revised business
strategy, severance costs and transaction and other costs associated with
mergers and acquisitions
$
 
13.Adjustments related to recording the non-cash tax valuation allowance for
deferred tax assets.
$
 
14.Interest income
$
 
15. FX
$
 
16.Total Line B: The sum of lines 1 through 9 minus lines 10 through 14 and plus
or minus line 15
$
C.
ADJUSTED EBITDA (line A plus line B)
$





--------------------------------------------------------------------------------




3. 2nd fiscal quarter prior preceding the fiscal quarter most recently ended:
A.
Net Income
$
B.
To the extent included in the determination of Net Income
 
 
1.Interest Expense
$
 
2.Income tax benefit and expense
$
 
3.Depreciation expense
$
 
4.Amortization expense
$
 
5.Stock-based compensation expense
$
 
6. Other non-operating expense (less other income) (as such amount is shown on
the “Other income and (expense)”" line item below the operating income line in
the Ultimate Parent's relevant income statement, determined in accordance with
GAAP)
$
 
7.Goodwill impairment
$
 
8.Change in Deferred Revenue
$
 
9.Impairments other than Goodwill
$
 
10.Change in deferred commissions
$
 
11.Items related to the litigation with Google Inc.
$
 
12.Restructuring and related wind down costs, consulting and other related costs
associated with development and implementation of Borrower’s revised business
strategy, severance costs and transaction and other costs associated with
mergers and acquisitions
$
 
13.Adjustments related to recording the non-cash tax valuation allowance for
deferred tax assets.
$
 
14.Interest income
$
 
15. FX
$
 
16.Total Line B: The sum of lines 1 through 9 minus lines 10 through 14 and plus
or minus line 15
$
C.
ADJUSTED EBITDA (line A plus line B)
$

4. 3rd fiscal quarter prior preceding the fiscal quarter most recently ended:
A.
Net Income
$
B.
To the extent included in the determination of Net Income
 
 
1.Interest Expense
$
 
2.Income tax benefit and expense
$
 
3.Depreciation expense
$
 
4.Amortization expense
$
 
5.Stock-based compensation expense
$
 
6. Other non-operating expense (less other income) (as such amount is shown on
the “Other income and (expense)”" line item below the operating income line in
the Ultimate Parent's relevant income statement, determined in accordance with
GAAP)
$
 
7.Goodwill impairment
$
 
8.Change in Deferred Revenue
$
 
9.Impairments other than Goodwill
$
 
10.Change in deferred commissions
$
 
11.Items related to the litigation with Google Inc.
$
 
12.Restructuring and related wind down costs, consulting and other related costs
associated with development and implementation of Borrower’s revised business
strategy, severance costs and transaction and other costs associated with
mergers and acquisitions
$
 
13.Adjustments related to recording the non-cash tax valuation allowance for
deferred tax assets.
$
 
14.Interest income
$
 
15. FX
$
 
16.Total Line B: The sum of lines 1 through 9 minus lines 10 through 14 and plus
or minus line 15
$
C.
ADJUSTED EBITDA (line A plus line B)
$





--------------------------------------------------------------------------------




5.Trailing 4-quarter EBITDA (Sum of lines (1C, 2C, 3C and 4C ) $
Is line 5 equal to or greater than $____?
  No, not in compliance                          Yes, in compliance






--------------------------------------------------------------------------------




EXHIBIT E
FINANCIAL COVENANTS


Achieve on a consolidated basis with respect to Ultimate Parent and its
Subsidiaries:
(a)Quick Ratio. A ratio of Quick Assets to Current Liabilities, in each case,
measured as at the last day of the fiscal quarters specified below, of at least
the following:
Fiscal Quarters Ending
Quick Ratio
December 31, 2014
1.00 to 1.00
March 31, 2015 and thereafter
1.25 to 1.00

(b)Adjusted EBITDA. Adjusted EBITDA, measured as of the end of each fiscal
quarter during the periods specified below for the trailing four quarters then
ended, of at least the following:
Fiscal Quarters Ending
Adjusted EBITDA
 
 
March 31, 2015
$4,000,000
June 30, 2015
$1,000,000
September 30, 2015
$7,000,000
December 31, 2015
$1
March 31, 2016
$5,000,000
June 30, 2016
$3,000,000
September 30, 2016
$7,000,000
December 31, 2016 and thereafter
$10,000,000







